                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:19-cv-00049-FDW

MATTHEW JAMES GRIFFIN,              )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )                           ORDER
                                    )
FNU HOLLAR, et al.,                 )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion for an Order of Substitution

[Doc. 11].

       On November 11, 2019, the Court ordered that this action survived initial review under 28

U.S.C. §§ 1915(e)(2) and 1915A, in accordance with the terms of that Order. [Doc. 10]. The

Court also ordered that Plaintiff move to substitute the real names of Doe defendants 1 through 11,

as Plaintiff had identified them in the body of his Complaint. Plaintiff responded with the pending

motion in which he identifies Doe defendants 1 through 11. The Court will, therefore, grant the

Plaintiff’s motion and instruct the Clerk to substitute these individuals as Defendants in this matter.

       IT IS, THEREFORE, ORDERED that:

       (1)     Plaintiff’s Motion for an Order of Substitution [Doc. 11] is GRANTED.

       (2)     The Clerk is instructed to substitute the real names of the Doe defendants 1 through

               11, as identified in Doc. 11 in the docket in this matter.

                                                 Signed: December 18, 2019
